DETAILED ACTION
The communication received on 01/28/2021 is acknowledged by the Examiner.  Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a processing section, a detection section, a determination section, a supply section, an acquisition section, and a setting section in claims 1-7.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition, claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relative position of the different parts of the device or system.  Note that the claims only recite the parts without any connection to one another.   
The language of claim 1 is vague, unclear, and indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For example, the phrase “a processing section configured to process a raw material including a fiber” renders the claim indefinite because it is unclear what it means by “a processing section” since the phrase “a processing section” connotes the rest of the limitation.  The same applies to the phrase “a determination section”; “a supply section”; “an acquisition section”; and “a setting section”. 
	Claims 2-8 suffer from the same aforementioned issues and thus, the Applicant is respectfully advised to properly recites the elements of the claims and to ensure that the elements of a claim being connected and positioned properly with one another. 
	In claim 4, the phrase “any of a thickness detection section” renders the claim indefinite because it is unclear what it means by “any of a thickness”. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Takao MIKOSHIBA et al. (WO 2017082217 A1-Translated document) in view of Douglas Joseph Dawley et al. (US 20140053745 A1). 
 
 For the rejection of the claims below the Examiner notes that:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard
Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.
1990) (emphasis in original). A claim containing a "recitation with respect to the manner
in which a claimed apparatus is intended to be employed does not differentiate the
claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. &
Inter. 1987) [see e.g. MPEP 2114(II)] 

Regarding Claim 1, MIKOSHIBA discloses:  A fiber processing system (Fig. 1 illustrates a sheet manufacturing apparatus used for processing fiber.) comprising: a processing section configured to process a raw material including a fiber (Fig. 1, para [0027] discloses “the manufacturing section 102 includes a coarse crushing section 12, a defibrating section 20, a sorting section 40, a first web forming section 45, a rotating body 49, a mixing section 50, a depositing section 60, a second web forming section 70, a sheet forming section 80, and a cutting section 90.”); a detection section configured to detect a state of the raw material (Fig. 2 and para [0056], the functional block diagram includes a state detection unit 105.); a determination section configured to determine, based on a detection result of the detection section and a preset criterion of a raw material state, whether the raw material is suitable for processing in the processing section (Fig. 2 and para [0056-0059] discloses an information reading unit 107 that functions the same as a determination section.  For example, the state detection unit 105 detects the state of the supply unit 52 and outputs the detection result to the control unit 104 and then the state detection unit 105 detects the state (whether abnormal or normal) of the supply unit 52 by monitoring an alert signal from a driver 53.); a supply section configured to supply, to the processing section, the raw material determined to be suitable for the processing by the determination section (Fig. 4, Para [0062-0064], for example, para [0062] discloses “to control the operation (supply operation and stirring operation to be described later) of each supply section 52.”  The supply unit operation is controlled by the control unit 104 in Fig. 2.); an acquisition section configured to acquire operation information indicating an occurrence state of an operation hindrance in the processing section (Para [0060] discloses “[0060] discloses “The reception unit 108 (operation unit) is a device for receiving input from the user, and outputs the input information to the control unit 104. The function of the reception unit 108 can be realized by input devices such as a keyboard, a mouse, a button, a touch panel, and the like. The accepting unit 108 receives an input for instructing the form (color, odor, etc.) of a sheet to be manufactured by the sheet manufacturing apparatus 100.”  For example, the accepting unit 108 functions the same way.); and 
Although MIKOSHIBA on para [0062] discloses the operation of the control unit 104 that is functionally equivalent to the claimed invention, nevertheless, MIKOSHIBA does not explicitly disclose: a setting section configured to set the criterion based on the operation information. 
In the same field of art, Dawley is directed to a method and apparatuses for measuring and regulating the strain of a material web is disclosed.  A material web is passed through a first and second non-slip roller pair that form a predefined span.  The angular positions of the first and second roller pair are monitored, and the phase angle between the roller pairs is calculated.   With that in mind, Dawley discloses:  a setting section configured to set the criterion based on the operation information (Throughout the disclosure of Dawley, for example, para [0023] describes in detail how the controller 1000 in Fig. 1 controls and adjusts the rotational speed of the variable speed drive 5 by nominally set the surface velocity of the roller 7 to be equal to the surface velocity of the web entering the printing unit 1.  Moreover, Fig. 3B and para [0034] discloses “A sensor set point (S.sub.0) is provided to the controller 3000 in step 301, where the sensor set point S.sub.0 is a desired sensor value corresponding to a slack web between rollers 31 and 33 (step 301).”  Since Dawley’s operation is functionally equivalent to the claimed invention as recited in claim 1, then an artisan could readily apply the steps of the flow charts in Fig. 1B with obvious modification/substitution so as to arrive the operation of the claimed invention.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet manufacturing apparatus control method of MIKOSHIBA by adopting the principal steps of operation with obvious modification as taught by Dawley so as to setting a criterion for the fiber processing operation.  Similarly, one of ordinary skill in the art, upon reading Dawley disclosure, would also have been motivated to apply its teaching of utilizing the concept of controlling the entire operation of a traveling web using a computer, processor, or PLC executing software or an ASIC ("application-specific integrated circuit"), FPLD ("Field-Programmable Logic Device"), analog circuitry, or otherwise implemented in discrete hardware as disclosed on para [0025].   
     
Regarding Claim 2, MIKOSHIBA in view of Dawley discloses all of the limitations of its base claim 1.  Dawley further discloses:  wherein the setting section includes a learning data generation section that generates a learning data set including the criterion and the operation information associated with the criterion; and a learning section that learns, based on the learning data set, correlation between the criterion and the operation information, and the criterion is set so that the operation information satisfies a preset condition (Figs. 3B & 4 and para [0034].  Although the elements such as the setting section, a learning data generation section, and a learning data set are not exactly disclosed in para [0034], but the entire operation is functionally equivalent to claimed invention.  Therefore, an artisan could readily apply the principal operation denoted in Dawley to the claimed invention with an obvious modification.  Applicant’s attention is respectfully directed to: In re Harza, 124 USPQ 378 (CCPA 1960) in which combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Before the effective filing date of the invention, one of ordinary skill in the art could manipulate and/or modifies the configuration of the various parts of a method and apparatus for measuring and regulating the strain of a material web so as to achieve the aforementioned results recited in the claimed invention.).

Regarding Claim 3, MIKOSHIBA in view of Dawley discloses all of the limitations of its base claim 2.  Dawley further discloses:  wherein the detection section includes a first detection section and a second detection section, and the determination section performs determination based on the criterion corresponding to a detection value of the first detection section and the criterion corresponding to a detection value of the second detection section (Fig. 3a, para [0031] discloses a sensor 40 A sensor 40 is positioned so that it detects the vertical displacement of the web, W, between roller pairs 31/32 and 34/35. A controller 3000 is coupled to the sensor 40 and variable speed drives 36 and 37.”  Similarly, para [0034-0035] describe functionally equivalent steps as discussed in claim 2.).

Regarding Claim 4, MIKOSHIBA in view of Dawley discloses all of the limitations of its base claim 3.  Dawley further discloses:  wherein the first detection section and the second detection section include any of a thickness detection section that detects a thickness of the raw material in a sheet-like shape, a capacitance detection section that detects a capacitance of the raw material, a shape detection section that detects a degree of end loss of the raw material being a standard sheet, a print state detection section that detects a print duty of the raw material being a printed matter, a recycled paper detection section that detects a recycle generation of the raw material being recycled paper, and a size detection section that detects a size of the raw material (Para [0032] discloses “The sensor 40 can be any device that accurately reports a change in the web's position without introducing strain to the web. One such system would be a non-contacting laser displacement sensor. Another system might be an ultra-sonic sensor that can accurately report displacements of both opaque and transparent substrates. The sensor would provide feedback to the controller 3000 unit, which in turn would control the speed of the drive 36 to maintain a slack span by ensuring that the web is never taut. For example, if the distance from a horizontal, taut web to a sensor located above the web were 1.0'', the control unit might maintain the web's position a distance of 1.5 inches from the sensor to ensure the web is slack.”  Again, even though the elements such as a thickness detection section, a capacitance detection section, a shape detection section, a print state detection section, and a recycled paper detection section are not exactly disclosed in para [0034], but the entire operation described therein is functionally equivalent to claimed invention.   Therefore, an artisan could readily apply the principal operation denoted in Dawley to the claimed invention with an obvious modification.).

Regarding Claim 5, MIKOSHIBA in view of Dawley discloses all of the limitations of its base claim 2.  Dawley further discloses:  wherein the processing section includes a cutting section that cuts the raw material, a defibrating section that defibrates the raw material cut by the cutting section, and a forming section that forms a defibrated material defibrated by the defibrating section to produce a sheet, and the acquisition section acquires the operation information indicating an occurrence state of at least any one of clogging of the raw material in the processing section, stagnation of the raw material cut by the cutting section, and a defective shape of the sheet produced by the forming section (The same explanation provided in claim 2 is applied in this claim as well and will not be repeated again to avoid redundancy.).

Regarding Claim 8, A fiber processing method (Fig. 1 illustrates a sheet manufacturing apparatus used for processing fiber.) for processing a raw material including a fiber (Fig. 1, para [0027] discloses “the manufacturing section 102 includes a coarse crushing section 12, a defibrating section 20, a sorting section 40, a first web forming section 45, a rotating body 49, a mixing section 50, a depositing section 60, a second web forming section 70, a sheet forming section 80, and a cutting section 90.”), the method comprising: detecting a state of the raw material (Fig. 2 and para [0056], the functional block diagram includes a state detection unit 105.); determining, based on a detection result of the state of the raw material and a preset criterion of a raw material state, whether the raw material is suitable for processing (Fig. 2 and para [0056-0059] discloses an information reading unit 107 that functions the same as a determination section.  For example, the state detection unit 105 detects the state of the supply unit 52 and outputs the detection result to the control unit 104 and then the state detection unit 105 detects the state (whether abnormal or normal) of the supply unit 52 by monitoring an alert signal from a driver 53.); supplying, to a processing section performing the processing, the raw material determined to be suitable for the processing (Fig. 4, Para [0062-0064], for example, para [0062] discloses “to control the operation (supply operation and stirring operation to be described later) of each supply section 52.”  The supply unit operation is controlled by the control unit 104 in Fig. 2.); acquiring operation information indicating an occurrence state of an operation hindrance in the processing section (Para [0060] discloses “[0060] discloses “The reception unit 108 (operation unit) is a device for receiving input from the user, and outputs the input information to the control unit 104. The function of the reception unit 108 can be realized by input devices such as a keyboard, a mouse, a button, a touch panel, and the like. The accepting unit 108 receives an input for instructing the form (color, odor, etc.) of a sheet to be manufactured by the sheet manufacturing apparatus 100.”  For example, the accepting unit 108 functions the same way.); and 
Although MIKOSHIBA on para [0062] discloses the operation of the control unit 104 that is functionally equivalent to the claimed invention, nevertheless, MIKOSHIBA does not explicitly disclose: setting the criterion based on the operation information.
In the same field of art, Dawley discloses:  setting the criterion based on the operation information (Throughout the disclosure, for example, para [0023] describes in detail how the controller 1000 in Fig. 1 controls and adjusts the rotational speed of the variable speed drive 5 by nominally set the surface velocity of the roller 7 to be equal to the surface velocity of the web entering the printing unit 1.  Moreover, Fig. 3B and para [0034] discloses “A sensor set point (S.sub.0) is provided to the controller 3000 in step 301, where the sensor set point S.sub.0 is a desired sensor value corresponding to a slack web between rollers 31 and 33 (step 301).”  Since this operation is functionally equivalent to the claimed invention as recited in claim 1, then an artisan could readily apply the steps of the flow charts in Fig. 1B with obvious modification so as to arrive the operation of the claimed invention.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet manufacturing apparatus control method of MIKOSHIBA by adopting the principal steps of operation with obvious modification as taught by Dawley so as to setting a criterion for the fiber processing operation.  Similarly, one of ordinary skill in the art, upon reading Dawley disclosure, would also have been motivated to apply its teaching of utilizing the concept of controlling the entire operation of a traveling web using a computer, processor, or PLC executing software or an ASIC ("application-specific integrated circuit"), FPLD ("Field-Programmable Logic Device"), analog circuitry, or otherwise implemented in discrete hardware as disclosed on para [0025].   

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Takao MIKOSHIBA et al. (WO 2017082217 A1- Translated document) in view of Douglas Joseph Dawley et al. (US 20140053745 A1) and further in view of SUN HO CHUNG (KR 20060041149 A- Translated document) - English translations of both the references are provided by Patent.Google.com and the PDF copies are attached.  

Regarding Claim 6, MIKOSHIBA in view of Dawley discloses all of the limitations of its base claim 2.  However, MIKOSHIBA in view of Dawley does not expressly disclose: further comprising: a separation apparatus configured to separate the raw material; and a processing apparatus that processes, by the processing section, the raw material separated by the separation apparatus, wherein the processing apparatus includes the processing section and an operation controller that detects operation of the processing section and generates the operation information, and a controller including a transmission section that transmits the operation information to the separation apparatus, and the separation apparatus includes a separation section that separates raw material determined, by the determination section, to be suitable for processing from raw material determined, by the determination section, to be unsuitable for the processing, the detection section, the determination section, a reception section, as the acquisition section, that receives operation information, and the setting section.
In the same field of art, In the same field of art, CHUNG is directed to an apparatus and method for automatically dissociating and extracting Kraft pulp from waste cardboard. The apparatus comprises: a) a separate dissociation-pulper (1) for pulverizing, separating and dissociating waste cardboard provided using white water; b) first means for continuously detecting a dissociation state of the pieces of waste cardboard and outputting the detected data; c) second means for selectively discharging the corrugated wick and liner paper separated from the separated dissociation-pulper; d) third means for setting first and second target values, respectively, indicative of the degree of dissociation of the corrugated core and the liner dissociated in the dissociation-pulper.  
With that said, CHUNG discloses:  a separation apparatus configured to separate the raw material; and a processing apparatus that processes, by the processing section, the raw material separated by the separation apparatus, wherein the processing apparatus includes the processing section and an operation controller that detects operation of the processing section and generates the operation information, and a controller including a transmission section that transmits the operation information to the separation apparatus, and the separation apparatus includes a separation section that separates raw material determined, by the determination section, to be suitable for processing from raw material determined, by the determination section, to be unsuitable for the processing, the detection section, the determination section, a reception section, as the acquisition section, that receives operation information, and the setting section (Abstract and throughout the disclosure, for example, para [0012-0017] discloses “Figure 1 is a process flow diagram of a waste corrugated separating dissociated according to the invention and Figure 2 is cardboard waste separation dissociation in accordance with an embodiment of the present invention.”  Similarly, para [0013] discloses the process flow diagram in Fig. 1.  Para [0010] discloses “…the Kraft pulp reproducing method which determines and dissociation of the closed cardboard automatically under the central control system controls to perform the Kraft pulp regeneration step…”.  Para [0012] discloses “…separating dissociation process comprising continuously detecting the dissociated state…”.  Since this operation is functionally equivalent to the claimed invention as recited in claim 6, then an artisan could readily apply the steps of the flow charts in Fig. 1 with obvious modification so as to arrive the operation of the claimed invention.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of MIKOSHIBA and Dawley by using the means setting first and second target values and comparing the set first and second target values with the detection data as taught by CHUNG so as to effectively extracting long-fiber unbleached Kraft pulp constituting liner paper.  Similarly, one of ordinary skill in the art, upon reading CHUNG disclosure, would also have been motivated to apply its teaching of utilizing the concept of the pulp recycling apparatus and method for separating and dissociating liner paper from old corrugated cardboard so that corrugated board core of short fiber and linerboard of long fiber are properly treated.   

Regarding Claim 7, MIKOSHIBA in view of Dawley discloses all of the limitations of its base claim 2.   However, MIKOSHIBA in view of Dawley does not expressly disclose further comprising: a separation apparatus configured to separate the raw material and store the raw material in a raw material container; and a processing apparatus configured to extract the raw material from the raw material container and perform processing by the processing section, wherein the processing apparatus includes the processing section and a controller that detects operation of the processing section and generates the operation information, and the controller stores the operation information in a storage section disposed on the raw material container, and the separation apparatus includes a separation section that separates raw material determined, by the determination section to be suitable for processing from raw material determined, by the determination section, to be unsuitable for the processing, the detection section, the determination section, the acquisition section, and the setting section, and the acquisition section acquires the operation information from the storage section on the raw material container.

In the same field of art, CHUNG discloses:  a separation apparatus configured to separate the raw material and store the raw material in a raw material container; and a processing apparatus configured to extract the raw material from the raw material container and perform processing by the processing section, wherein the processing apparatus includes the processing section and a controller that detects operation of the processing section and generates the operation information, and the controller stores the operation information in a storage section disposed on the raw material container, and the separation apparatus includes a separation section that separates raw material determined, by the determination section to be suitable for processing from raw material determined, by the determination section, to be unsuitable for the processing, the detection section, the determination section, the acquisition section, and the setting section, and the acquisition section acquires the operation information from the storage section on the raw material container (All of the limitations of this claim are addressed in claim 6 and thus, the same explanation provided in claims 2 and 6 are applied in this claim as well and will not be repeated again to avoid redundancy.).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TOSHIAKI YAMAGAMI et al. (EP 2784210 A1) is directed to a sheet manufacturing apparatus, that manufactures a sheet including defibrated material and whiteness enhancer, is provided with a defibrating unit configured to defibrate a stock material that includes fibers, a whiteness enhancer feeding unit configured to feed the whiteness enhancer to the defibrated material defibrated in the defibrating unit. 
NAGAI; YOSHIYUK (US 20150247286 A1) is directed to a sheet manufacturing apparatus provided with a defibrating unit configured to defibrate a defibration object that contains fibers in the air, a supply unit configured to supply additive agents to defibrated material that has been defibrated in the defibrating unit, a deposition unit configured to deposit the defibrated material and the additive agents, and a heating unit configured to heat a web deposited by the deposition unit. The supply unit has a moisture adding unit configured to add moisture to the additive agents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748